        Case 1:18-cr-00637-JSR Document 66 Filed 12/20/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------x
UNITED STATES OF AMERICA,            :
                                     :
                                     :                  18 Cr. 637-1 (JSR)
          -v-                        :
                                     :                  MEMORANDUM ORDER
                                     :
KENNY PENA,                          :
                                     :
                                     :
     Defendant.                      :
-------------------------------------x

JED S. RAKOFF, U.S.D.J.

       Before the Court is the motion of defendant Kenny Pena for

compassionate release, pursuant to 18 U.S.C. § 3582 (c)(1)(A).

Pena   is   currently   serving    a    7-year    sentence     of    imprisonment

following    his   guilty   plea   in   2019     in   this   Court    for   using,

carrying, and brandishing a firearm in relation to an attempted

Hobbs Act robbery. He is incarcerated at FCI Danbury and set to be

released in 2024.

       Pena, who is 34 years old, now contends that, in light of the

coronavirus    pandemic,     his   history       of   asthma    justifies     his

immediate release or, in the alternative, home confinement. The

Government opposes. For the reasons set forth below, the motion is

denied.

       As mentioned, Pena seeks a sentence reduction pursuant to 18

U.S.C. § 3582(c)(1)(A). “A Court evaluating a motion under this

statute must ask four questions: (1) has the defendant complied




                                        1
       Case 1:18-cr-00637-JSR Document 66 Filed 12/20/20 Page 2 of 4



with   the    administrative     exhaustion         requirement,     (2)     has   the

defendant shown extraordinary and compelling reasons warranting a

sentence reduction, (3) are the 18 U.S.C. § 3553(a) sentencing

factors consistent with a lesser sentence than that previously

imposed,     and   (4)    is   there    a       particular     sentence    reduction

consistent with the § 3553(a) factors that is also warranted by

extraordinary and compelling reasons.” United States v. Garcia,

--- F. Supp. 3d ---, 2020 WL 7212962, at *2 (S.D.N.Y. Dec. 8,

2020). In this case, the Court holds that Pena has failed to

demonstrate    extraordinary      and       compelling reasons       warranting      a

sentence     reduction,    and   therefore         does   not    reach    the    other

questions.1

       “Since the onset of the coronavirus pandemic, courts have

consistently       held   that   the        presence      of    underlying      health

conditions that increase the risks associated with COVID-19 can

constitute extraordinary and compelling reasons for a sentence

reduction.” United States v. Rodriguez, No. 00-cr-761-2 (JSR),

--- F. Supp. 3d ---, 2020 WL 5810161, at *3 (S.D.N.Y. Sept. 30,

2020). Here, Pena points to his history of asthma, which he says

has been exacerbated by certain cleaning products that FCI Danbury


1    While the Government disputes that Pena has satisfied the
administrative exhaustion requirement, that requirement is not
jurisdictional. See United States v. Haney, 454 F. Supp. 3d 316,
320 (S.D.N.Y. 2020). Because the Court denies the motion on
other grounds, the Court need not and does not address the
exhaustion requirement here.


                                            2
         Case 1:18-cr-00637-JSR Document 66 Filed 12/20/20 Page 3 of 4



has employed to fight a scabies outbreak in the facility. Def.

Mem. at 3-4. Pena also contends that FCI Danbury has failed to

control the spread of the virus, which to date has infected over

170 inmates, at least 95 of whom remain infectious, along with

nearly 70 staff members.2

     There is no denying that FCI Danbury has failed to contain

the virus. But the Court is not persuaded that Pena’s underlying

health    conditions     constitute    an       extraordinary       and   compelling

reason for release. According to the Center for Disease Control

(“CDC”),     certain     diseases     --       like   cancer      or   diabetes     --

definitively put people at an increased risk for severe illness

from the virus that causes COVID-19.3 Inmates, especially older

inmates, who suffer from one of these enumerated conditions are

routinely     found     to   have   demonstrated           an    extraordinary     and

compelling     reason    for   release;        indeed,     the    Government     often

concedes as much. See, e.g., id. at *3 (“As the Government itself

concedes, [obesity and diabetes] satisfy the extraordinary and

compelling     reason    threshold.”)          (internal    quotation     marks    and

alterations omitted). By contrast, according to the CDC, “moderate

to severe asthma” “may,” but will not definitely, subject someone




2    BOP: COVID-19 Update, https://www.bop.gov/coronavirus/
(last accessed Dec. 20, 2020).

3    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html.


                                           3
      Case 1:18-cr-00637-JSR Document 66 Filed 12/20/20 Page 4 of 4



to heightened risk. Thus, especially where there is evidence that

the asthma is well-controlled, courts will decline to find that

asthma constitutes an extraordinary and compelling reason for

release. See, e.g., United States v. Christie, No. 15-cr-288 (RMB),

2020 WL 3969962, at *2 (S.D.N.Y. July 14, 2020) (“Although [the

defendant] has been diagnosed with asthma, his medical records

demonstrate that his asthma is well-controlled. Accordingly, [the

defendant]     has     not     carried        his   burden   of   demonstrating

‘extraordinary       and     compelling       reasons’   justifying   release.”

(cleaned up)).

     As the Government points out, BOP records indicate that Pena’s

asthma is “well controlled,” and that “no asthma exacerbations

have been documented in the past year.” Gov. Mem. at 6. Even if,

as the defense represents, the cleaning products associated with

the scabies outbreak “have worsened [Pena’s] asthmatic condition,”

Def. Mem. at 3, the Court finds that Pena, an otherwise healthy

34-year-old,     has       failed   to    demonstrate        extraordinary   and

compelling reasons for release. For that reason, his motion must

be denied.

     The Clerk of the Court is directed to close the entry at

docket number 63.

     SO ORDERED.

Dated: New York, NY
       December 21, 2020




                                          4
